Name: Commission Regulation (EEC) No 3529/92 of 7 December 1992 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  executive power and public service;  plant product;  farming systems
 Date Published: nan

 No L 358/8 8 . 12. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3529/92 of 7 December 1992 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92 whereas the provisions of this Regulation are in accord ­ ance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), and in particular Article 1 1 (1 ) thereof, Whereas Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oilseeds referred to in Council Regulation (EEC) No 1765/92 (2), as amended by Regulation (EEC) No 2890/92 (3), restricts producers of rapeseed eligible for the compensatory payments to producers of the varieties of the quality specified in Annex II thereto ; whereas an additional variety of rape ­ seed is available from producers ; whereas that variety meets the eligibility criteria laid down ; whereas that variety should accordingly be added to the present list, that addition having retroactive effect back to 6 August 1992 so that producers sowing that variety since that date are not penalized ; Article 1 The 'Briol' variety of rapeseed is hereby added to the list of varieties in Annex II to Regulation (EEC) No 2294/92 with effect from 6 August 1992. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 221 , 6. 8. 1992, p. 22. (3) OJ No L 288, 3 . 10 . 1992, p. 10.